17‐2387 (L) 
U.S. v. Colon‐Flores, Martinez‐Figueroa 
 
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                                 

                                       SUMMARY ORDER 
                                                 
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.  
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
       At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 20th day of February, two thousand nineteen. 
 
PRESENT:            DENNIS JACOBS, 
                    ROBERT D. SACK, 
                    DENNY CHIN, 
                        Circuit Judges. 
                     
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
UNITED STATES OF AMERICA, 
          
         Appellee, 
 
         ‐v.‐                                                        17‐2387 
                                                                     17‐2786 
NATASHA COLON‐FLORES, EDDIE 
MARTINEZ‐FIGUEROA, 
 
         Defendants‐Appellants, 
 
EDMALDO FIGUERO‐MARTINEZ,  AKA 
PO,  ERIC MARTINEZ, AKA BOOBIE, JAMEL 
FEBUS, AKA SHRIMP, DENNIS FIGUEROA, 
AKA LUCKY, DAVID NICHOLS, JEREMY 
DELMORAL, DARIUS WRIGHT, YOUSIF 
ALHUJAZI, AKA JACOB, JOSHUA 
MALDONADO, CHAD RIVERS, MICHAEL 
HAYES, JOSE LABOY, ALEXANDER SISTI, 
JEFFERY LENCHMAN, KAREN PEPPER, 22064‐
052 METROPOLITAN CORRECTIONAL 
CENTER 15‐ PARK ROW NEW YORK, NY 
10007, RAUL RIVERA‐AVILES, F/K/A SEALED 
DEFENDANT 1,   
 
                       Defendants. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR DEFENDANT‐APPELLANT                         RICHARD LUEDEMAN (James I. 
EDDIE MARTINEZ‐FIGUEROA:                        Glasser, on the brief), Wiggin and 
                                                Dana LLP, New Haven, CT. 
                                                 
FOR DEFENDANT‐APPELLANT                         Robert J. Boyle, Law Office of Robert 
NATASHA COLON‐FLORES:                           J. Boyle, New York, NY. 
                                                 
FOR APPELLEE:                                   RAJIT S. DOSANJH, Assistant 
                                                United States Attorney (Carla B. 
                                                Freedman, Assistant United States 
                                                Attorney, on the brief), for Grant C. 
                                                Jaquith, United States Attorney for 
                                                the Northern District of New York, 
                                                Syracuse, NY. 
 
     Appeals from judgments of the United States District Court for the 
Northern District of New York (Suddaby, C.J.). 
      
      
                                     2 
 
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED as to Colon‐Flores, and the appeal of Martinez‐Figueroa is 
DISMISSED. 
        
       Defendants Natasha Colon‐Flores and Eddie Martinez‐Figueroa challenge 
sentences imposed after they pleaded guilty to participating in a heroin‐
trafficking conspiracy in the Northern District of New York (Suddaby, C.J.).  Both 
Defendants operated phone lines to direct dealers and customers in the heroin‐
trafficking conspiracy and relayed the location, amount, price, and timing of 
heroin sales.  Colon‐Flores argues that the district court erred by applying a 
sentencing enhancement and denying her safety‐valve relief from a statutory 
mandatory minimum; Martinez‐Figueroa argues that his attorney rendered 
ineffective assistance with respect to his sentencing.   
        
       1. Colon‐Flores contests the denial of safety‐valve relief under 18 U.S.C. § 
3553(f) and the application of an aggravating role enhancement to her sentencing 
guidelines calculation.  At sentencing, the court agreed with the pre‐sentence 
report’s assessment that Colon‐Flores “operat[ed] at a management level, 
directing other people with regard to distribution of narcotics” and applied an 
aggravating‐role enhancement pursuant to United States Sentencing Guidelines 
§ 3B1.1(b).  App’x 49.  The court also found Colon‐Flores ineligible for the safety‐
valve by reason of her unwillingness to provide truthful and complete 
information concerning the offense.  See 18 U.S.C. § 3553(f)(5).  She was 
sentenced to the mandatory minimum of 120 months’ imprisonment. 
        
       We review the sentencing court’s factual findings for clear error, but we 
review the court’s interpretation of the safety valve provisions and its 
determination that a defendant deserves a sentencing enhancement de novo.  
United States v. Kleiner, 765 F.3d 155, 158 (2d Cir. 2014); United States v. Ortiz, 
136 F.3d 882, 883 (2d Cir. 1997). 
        
       Excerpts of Colon‐Flores’s telephone conversations and text messages 
demonstrate that she coordinated and directed the supply and delivery of heroin 
by, for example, keeping track of how much heroin street‐level dealers were 
selling so they could be resupplied.  She also warned dealers not to “rip off” 

                                         3 
 
customers and negotiated agreements to use houses as distribution points.  
Colon‐Flores thus “exercised some degree of control over others involved in the 
commission of the offense,” making her a manager or supervisor for purposes of 
the sentencing enhancement.  United States v. Burgos, 324 F.3d 88, 92 (2d Cir. 
2003) (quoting United States v. Blount, 291 F.3d 201, 217 (2d Cir. 2002)) (internal 
alteration omitted).  This same conduct also renders her ineligible for safety‐
valve relief.  See 18 U.S.C. § 3553(f)(4) (“[T]he defendant was not an organizer, 
leader, manager, or supervisor of others in the offense, as determined under the 
sentencing guidelines.”).  We therefore need not reach the issue of whether she 
provided truthful and complete information concerning the offense.   
        
       2. Martinez‐Figueroa faced a mandatory minimum sentence of 240 
months’ imprisonment, but the government, by letter dated August 10, 2017, 
advised the district court that it intended to request a downward departure from 
the mandatory minimum.  The government proposed a three‐level departure 
from a base offense level of 35 for a total offense level of 32, which, with 
Martinez‐Figueroa’s criminal history category of III, would result in a guidelines 
range of 151 to 188 months.  At sentencing, however, the court stated: “The Court 
finds the total offense level is 27, the criminal history category is III, and the 
guidelines imprisonment range is 151 to 188 months.”  J. App’x 59.  The court 
proceeded to sentence Martinez‐Figueroa to 151 months’ imprisonment.  Id.  At 
the end of the sentencing hearing, defense counsel clarified: “[J]ust in terms of 
the guidelines range, the Court finds the guidelines range is 151 to 188?”  Id. at 
62.  When the court answered, “correct,” defense counsel replied, “I understand.  
Thank you.”  Id.   
        
       Martinez‐Figueroa waived his right to appeal “[a]ny sentence to a term of 
imprisonment of 240 months or less.”  Id. at 27.  He retained, however, the right 
to bring an ineffective assistance of counsel claim, and he argues on appeal that 
his counsel rendered constitutionally deficient assistance with respect to his 
sentencing.   
        
       “[I]n most cases a motion brought under § 2255 is preferable to direct 
appeal for deciding claims of ineffective assistance.”  Massaro v. United States, 
538 U.S. 500, 504 (2003).  We are “generally disinclined to resolve ineffective 
assistance claims on direct review.”   United States v. Gaskin, 364 F.3d 438, 467 

                                         4 
 
(2d Cir. 2004).  In this case, given the record before us, we are reluctant to deviate 
from this “baseline aversion.”  United States v. Khedr, 343 F.3d 96, 99 (2d Cir. 
2003). 
        
       We have some concerns.  First, the district court concluded that the offense 
level was 27 and the guidelines range was 151 to 188 months.  But an offense 
level of 27 with a criminal history category of III carries a guidelines range of 87 
to 108 months.  It thus appears that the district court misstated either the total 
offense level or the guidelines range.  Second, it is not apparent that defense 
counsel’s effort to clarify the sentence succeeded, for it was still not clear whether 
the court determined that the total offense level was 27 or 32.  It is not apparent 
from the record whether defense counsel was satisfied or whether he had some 
reason for not pursuing the issue further.  Third, it does not appear that defense 
counsel ever, in writing or orally, addressed whether the government’s proposed 
three‐level departure was sufficient or whether a greater reduction was 
warranted under the circumstances.  A fair question is presented as to whether 
defense counsel should have argued for a greater reduction.  Finally, the court’s 
rationale for accepting the government’s recommendation of a three‐level 
reduction is not apparent from this record.  The court did not, “at the time of 
sentencing,” “state in open court the reasons for its imposition of the particular 
sentence,” as required by statute.  18 U.S.C. § 3553(c).  While we have recognized 
“that the ‘open court’ requirement may be satisfied by the district court adopting 
the PSR in open court,” United States v. Molina, 356 F.3d 269, 277 (2d Cir. 2004), 
here “[t]he PSR is no substitute, because the factual findings in the report 
provided inadequate support for the sentence imposed,” United States v. 
Richardson, 521 F.3d 149, 158 (2d Cir. 2008), specifically with respect to the 
sufficiency of the three‐level reduction.1  Nor does the court’s conclusory 
statement in the written Statement of Reasons provide an adequate explanation. 
        
        
        
                                                            
1              In Richardson, on a record similar to that presented here, we remanded for resentencing 
with the following instructions: “[W]e expect that . . . the District Court, in making any 
appropriate reduction . . ., will adequately articulate in open court and in its written order of 
judgment a statement of reasons for the sentence imposed.” 521 F.3d at 160.  We note that, to the 
extent the parties had any concerns about discussing the issues in open court, they could have 
requested that a portion of the proceedings be held in camera.   
                                                  5 
 
       In light of these concerns, we decline to decide Martinez‐Figueroa’s 
ineffective assistance challenge on direct appeal and leave these issues to be 
decided on a more complete record should he seek collateral review.   
        
       We have considered the Appellants’ remaining arguments and find them 
to be without merit.  Accordingly, we AFFIRM the judgment as to Colon‐Flores 
and DISMISS the appeal of Martinez‐Figueroa. 
                                               
                                       FOR THE COURT:  
                                       Catherine O’Hagan Wolfe, Clerk of Court 




                                       6